Citation Nr: 0308844	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  96-51 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for right elbow 
disability.

3.  Entitlement to service connection for right wrist 
disability.

4.  Entitlement to service connection for disability of the 
back of the head.

5.  Entitlement to service connection for disability of the 
neck.

6.  Entitlement to service connection for disability of the 
shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1965.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a January 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied claims of entitlement 
to service connection for a right knee disability, right 
elbow disability, right wrist disability, and disabilities of 
the head, neck, and shoulders.  In a February 1999 decision, 
the Board denied the veteran's appeal as to those issues.

The veteran appealed the Board's February 1999 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), which affirmed the 
Board decision in September 2000.  However, in a January 2001 
Order, the Court recalled its September 2000 decision in 
light of the recent enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Court then vacated the Board's February 1999 
decision and remanded the matter to the Board for further 
consideration.  In September 2001, the Board remanded these 
issues to the RO for further development of the record.  The 
requested development has been completed to the extent 
possible and this matter has now been returned to the Board 
for appellate consideration.

The Board notes that the January 1994 rating action also 
included a denial of entitlement to service connection for a 
cervical disc condition.  In February 1994, the veteran filed 
a notice of disagreement as to all issues addressed in the 
January 1994 rating action.  Pursuant to instructions in the 
Board's February 1999 decision, a statement of the case as to 
the cervical disc issue was provided in April 1999.  However, 
the record does not show that a timely substantive appeal has 
been received as to that issue.  The cervical spine 
disability issue is therefore not in appellate status.  See 
38 U.S.C.A. § 7105(a) (West 2002).  


FINDINGS OF FACT

1.  A right knee sprain suffered in 1964 during the veteran's 
active duty service was acute in nature and resolved without 
residual disability.

2.  The veteran does not have a current right knee disability 
related to his active duty service.

3.  The veteran does not have a current right elbow 
disability related to his active duty service. 

4.  The veteran does not have a current right wrist 
disability related to his active duty service.

5.  Any current disability of the back of the head was not 
manifested during the veteran's military service or for 
several years thereafter, nor is any disability of the back 
of the head otherwise related to military service.

6.  Any current disability of the neck was not manifested 
during the veteran's military service or for several years 
thereafter, nor is any disability of the neck otherwise 
related to military service.

7.  Any current disability of the shoulders was not 
manifested during the veteran's military service or for 
several years thereafter, nor is any disability of the 
shoulders otherwise related to military service.




CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  

2.  Right elbow disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  

3.  Right wrist disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  

4.  A disability of the back of the head was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

5.  A disability of the neck was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

6.  A disability of the shoulders was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a May 2002 letter and the November 2002 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was afforded 
60 days to respond to the letter, but did not submit any 
additional evidence or argument. The Board therefore finds 
that the notice requirements of the new law have been met.

Further, after reviewing the claims folder, the Board finds 
that there has been substantial compliance with the 
assistance provisions of the new legislation.  The record 
includes service medical records, Social Security 
Administration records, a VA examination report, and private 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal and all available evidence relevant to 
the issues decided herein has been associated with the claims 
folder.  The Board notes that the veteran was scheduled for 
VA examinations of his claimed disabilities in October 2002; 
however, he failed to report for the examinations.  Under 
these circumstances, no further action is necessary to assist 
the veteran with his claims.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon induction 
examination dated in May 1963 the veteran's systems were 
clinically evaluated as normal.  The induction examination 
notes a healed fracture of the right wrist, not significant, 
and an accompanying report of medical history notes a broken 
right arm three years earlier.  Clinical records demonstrate 
that the veteran was treated in September 1964 for a sprained 
right knee and placed on light duty for five days.  
Radiological examination of the right knee showed no 
significant abnormality.  Upon separation examination dated 
in March 1965, the veteran's systems were clinically 
evaluated as normal.  In his March 1965 report of medical 
history, the veteran denied any current or previous 
arthritis, rheumatism, bone or joint deformity, painful or 
"trick" shoulder or elbow, or "trick" or locked knee.

Private treatment records from Total Health Care of Detroit 
dated from 1978 to 1984 demonstrate minor degenerative 
changes of the spine and relevant complaints of back pain.  

Private treatment records from the Samaritan Health Center 
dated in 1988 demonstrate that the veteran received treatment 
for back and right shoulder pain after he slipped getting off 
of a bus.  Diagnoses of acute right shoulder and lumbosacral 
strain were noted.  Radiological examination of the right 
shoulder was noted as negative.  Radiological examination of 
the lumbar spine revealed slight anterior wedging of T12 and 
L1, which were probably old and evidence of moderate to 
marked degenerative disc disease involving L5-S1.  No 
fracture or dislocation was seen.  

A May 1991 private disability evaluation report indicates 
that the veteran worked as a civilian machine repairman from 
the late 1970's to the early 1980's and had to wear a very 
heavy tool belt.  It was noted that carrying the heavy tool 
belt around his waist caused strain in his back and back pain 
started.  It was also noted that the veteran suffered from 
right shoulder pain because of wearing the tool belt on his 
job.  The examiner noted there were no signs of any acute or 
chronic, localized or generalized arthritis noted in any 
joint.  Ranges of motion in all examined joints were noted as 
essentially normal.  The examiner noted an assessment of low 
back pain.  

Upon VA examination dated in August 1991, the veteran 
complained of low back and bilateral shoulder pain.  It was 
indicated that there was no history of shoulder injury.  
Radiological examination of the bilateral shoulders reflects 
an impression of a normal study.  Radiological examination of 
the lumbar spine revealed marked degenerative disc disease of 
L5-S1 with vacuum phenomenon and mild degenerative disc 
disease of L2-L4.  An osteoblastic lesion could not be ruled 
out.  Diagnoses of history of strain of both shoulders and 
chronic lumbar strain with degenerative joint disease and 
disc space narrowing were noted.  

A September 1991 private medical evaluation report indicates 
that the veteran served as a paratrooper in 1964 and during 
one jump he landed on the ground while carrying equipment and 
tore a disc in his lower back.  The veteran reported 
experiencing continued low back pain in his civilian 
employment after discharge from military service.  The 
veteran reported current complaints of pain in the back of 
his head, neck and shoulders.  He also complained of low back 
pain with radiation to the right lower extremity.  Physical 
examination revealed limited range of motion and pain on heel 
and toe walking.  Strength was normal as was sensory testing.  
Straight leg raising was negative on the left, but positive 
on the right with complaints of right sciatica.  An 
impression of lumbar disc disease with right sciatica was 
noted.  The examiner opined that the veteran was totally 
disabled at that time and unable to do even office work.  He 
also opined that the veteran's condition was permanent.  

An October 1991 radiology report from Mercy Hospital of the 
lumbar spine reflects an impression of degenerative disc 
disease involving the intervertebral disc between the fifth 
lumbar vertebra and the first sacral vertebra.  Moderate 
osteophytic spurring of the right lateral margins of the 
second and third lumbar vertebra was noted.  A February 1992 
radiology report from Mercy Hospital reflects an impression 
of an unremarkable right elbow and an unremarkable right 
wrist.  

Private treatment records from Mercy Family Care dated 
between 1991 and 1992 demonstrate an October 1991 assessment 
of cervical strain as well as assessments of chronic lumbar 
pain.  Radiological examination of the cervical spine 
revealed "either degenerative and/or herniated disc disease 
involving the intervertebral disc between the fifth and sixth 
cervical vertebrae" and arthritis at C5-C6.  Minimal 
bilateral intervertebral foraminal cervical spondylosis was 
noted at C5-C6.  A computed tomography scan of the cervical 
spine revealed degenerative changes causing posterior 
hypertrophic spurring at C5-C6 and narrowing of the left 
intervertebral foramina.  No focal disc herniation was 
demonstrated.  

In April 1992, the Department of Social Services for the 
State of Michigan determined that the veteran was disabled.  
He was noted to have symptoms of pain in his back, right 
knee, wrist and elbow, and the back of his head.  Diagnoses 
included cervical/lumbar spine disease.  

In a September 1996 decision, the Board denied entitlement to 
service connection for a low back disability.  The Board's 
decision was affirmed by the Court in a June 1998 decision.  

The record demonstrates that the veteran was scheduled for VA 
medical examinations on October 1, 2002, but failed to appear 
for the scheduled examinations.  

A July 1998 private disability examination reflects the 
veteran complained of pain in the lower back, pain and 
stiffness in the neck, numbness and tingling in the right 
upper limb, aches and pains in the lower extremities, and 
pain in the right wrist.  It was noted that the veteran 
blamed all of his complaints on his military service as a 
paratrooper.  The examiner noted mild to moderate tenderness 
on both sides of the neck as well as both trapezius muscles.  
The right knee was noted to have full range of motion.  The 
right shoulder demonstrated moderate tenderness without 
swelling or deformities.  The right elbow and right wrist 
demonstrated mild tenderness without swelling, deformity, or 
restriction.  The examiner noted that the veteran complained 
of chronic pain in the lower back with some radiation to the 
left lower limb with tenderness and restriction in the 
lumbosacral spine as well as neurological deficit in the left 
lower limb.  The examiner noted that the veteran's symptoms 
were consistent with lumbosacral disc disease and left-sided 
radiculopathy.  The examiner noted there was also history and 
clinical evidence of disc disease at the level of C5 and C6 
with right-sided radiculopathy.  Finally, the examiner opined 
that the veteran probably had arthritis on the right 
shoulder, left hip, right wrist, and right elbow.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Following a full and thorough review of the evidence of 
record, the Board concludes that service connection for a 
right knee disability, a right wrist disability, a right 
elbow disability, a disability of the neck, a disability of 
the shoulders, and a disability of the back of the head is 
not warranted.  

In regard to the right knee claim, the Board recognizes that 
the veteran was treated on one occasion during service for a 
sprained right knee.  However, the remainder of the veteran's 
service medical records are silent for any complaints, 
diagnoses or treatment relevant to the right knee.  
Furthermore, no disability or complaints relevant to the 
right knee were noted upon separation examination or by the 
veteran in his report of medical history at separation from 
service.  In fact, the veteran specifically denied any 
"trick" or lock knee or arthritis in his March 1965 report 
of medical history.  Post-service medical records are silent 
for any diagnosis of a current right knee disability.  Thus, 
because the post-service medical records fail to demonstrate 
any current right knee disability and the service medical 
records demonstrate one isolated incident of treatment 
related to the right knee with no subsequent complaints or 
diagnoses, the Board is compelled to conclude that the right 
knee sprain noted in 1964 was acute and transitory in nature 
and resolved without any residual disability.  

As to the right wrist and right elbow claims, the veteran's 
service medical records are silent for any relevant 
complaints or diagnoses during military service.  The Board 
notes that the veteran specifically denied any painful or 
"trick" shoulder in his March 1965 report of medical 
history upon separation from service.  Post-service medical 
records are also silent for any medical diagnoses of a 
current right wrist or right elbow disability or radiological 
evidence of arthritis.  In fact, radiological examination of 
the right wrist was noted as unremarkable in February 1992.  
The veteran's complaints in regard to his right knee, right 
wrist, and right elbow are supported solely by his own 
contentions.  The record demonstrates no medical evidence of 
any current disability of the right knee, right wrist, or 
right elbow.  The Board recognizes that the July 1998 private 
examination report indicates that the examiner felt the 
veteran probably had arthritis of the right shoulder, right 
wrist, and right elbow.  However, no radiological tests were 
conducted or noted in the examination report.  The May 1991 
examiner found no signs of arthritis in any joint upon 
physical examination.  At any rate, even if the evidence were 
to show current disabilities of the right knee, right wrist 
and right elbow, the preponderance of the evidence is against 
a finding that any such current disorders are in any manner 
related to the veteran's active duty service.  The right knee 
symptoms noted during service are shown to have been acute 
and transitory in nature.  The right knee symptoms had 
resolved by the time of the veteran's separation from 
service.  The evidence does not otherwise show any right 
wrist or right elbow symptoms during service or for a number 
of years thereafter.  The preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a right knee disability, a right wrist 
disability, and a right elbow disability.

In regard to the claims of entitlement to service connection 
for disabilities of the neck, shoulders, and back of the 
head, the record does reflect medical evidence of right 
shoulder strain in 1988 and complaints of pain in the back of 
the head, neck, and shoulder in a September 1991 medical 
report.  However, these complaints have not been associated 
with the veteran's active duty service by any medical 
professional.  The Board recognizes that the September 1991 
medical report indicates that the veteran served as a 
paratrooper and incurred his back during a jump.  However, 
this information is clearly based upon a history provided 
solely by the veteran and is not based upon any review by the 
examiner of the veteran's service medical records or claims 
folder.  The Court has held that an opinion based solely upon 
information provided by the veteran, unenhanced by any 
additional medical comment by the examiner, does not 
constitute competent medical evidence.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  Furthermore, the examiner noted 
no diagnoses relevant to the shoulders, neck, or back of the 
head.  The examiner noted only a diagnosis of lumbar disc 
disease with right sciatica.  As noted in the Introduction 
section of this decision, the issue of entitlement to service 
connection for a cervical disc condition is not before the 
Board for appellate consideration.  Furthermore, service 
connection for a low back disability was denied by the Board 
in September 1996.  That decision was affirmed by the Court 
in a June 1998 decision.  The Board also notes that the May 
1991 examination report indicates that the veteran reported 
that his back began to hurt after wearing a very heavy tool 
belt for many years in his civilian employment.  That 
statement is consistent with the medical evidence of record 
demonstrating no back complaints during service or for many 
years thereafter.  

In summary, the evidence does not demonstrate any injury, 
complaints, treatment, or diagnoses relevant to the back of 
the head, neck, or shoulders during military service or for 
several years thereafter.  Furthermore, the competent medical 
evidence of record does not demonstrate any causal connection 
between the veteran's complaints related to the back of the 
head, the neck, or the shoulders and any incident of military 
service.  Accordingly, as the evidence does not demonstrate 
that the veteran's current complaints of a disability of the 
back of the head, a disability of the neck, and a disability 
of the shoulders were manifested during military service or 
that they are otherwise related to military service, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a disability of the back of the head, a 
disability of the neck, and a disability of the shoulders.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a right knee 
disability, a right wrist disability, a right elbow 
disability, a disability of the back of the head, a 
disability of the neck, and a disability of the shoulders.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board also finds that an additional remand or development 
for medical examinations or opinions is not warranted as the 
veteran failed to appear for his scheduled VA examinations in 
October 2002.  The Board notes that when a claimant fails to 
report for an examination scheduled in connection with an 
original compensation claim, the claim shall be based on the 
evidence or record.  38 C.F.R. § 3.655(b).  For the reasons 
discussed in this decision, the Board finds that the 
preponderance of the evidence of record is against 
entitlement to service connection for the disabilities at 
issue.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit favorable determinations as to any of the 
issues on appeal.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

